¶21 Madsen, J. (dissenting)
The majority misapplies recent case law from this court, overlooking important differences between this case and prior “wash out” decisions such as State v. Cruz, 139 Wn.2d 186, 985 P.2d 384 (1999), and State v. Smith, 144 Wn.2d 665, 30 P.3d 1245 (2001). A careful review of those decisions shows that the majority’s reasons for overturning the defendants’ (Christopher LaChapelle and Christopher Westfall) sentences are not justified. The majority’s result contravenes clear legislative intent and established principles of statutory interpretation. I respectfully dissent.
ANALYSIS
¶22 Unlike the sentences at issue in Cruz and Smith, these defendants’ current sentences do not depend on resurrecting prior convictions through retroactive application of a legislative amendment. Instead, these defendants’ sentences may be upheld under a wholly prospective application of the sentencing law in effect at the time of their present crimes. On this critical point the majority concedes that “technically ... [these juvenile] offenses never existed as criminal history [under the version of the SRA in effect at the time of their commission] in the first place, and therefore nothing existed to be washed out.” Majority at 4-5. As the majority correctly notes, “[t]he 1997 SRA amendment changed the definition of ‘criminal history’ so that juvenile offenses committed both before and after the age of *1515 . . . are to be included as prior offenses in the calculation of offender scores for current offenses.” Id. at 5 (citing Laws of 1997, ch. 338, § 2; former RCW 9.94A.030(12)(b) (1997)). Such undeniably clear legislative intent should not be ignored.
¶23 While the majority sees “little [analytical] difference between offenses that wash out by the passage of time and those that never counted as ‘criminal history5 [in the first place],” id. at 12, the distinction is dispositive. First, this court has never r cognized an absolute vested right in the law remaining static. See, e.g., State v. Hennings, 129 Wn.2d 512, 528, 919 P.2d 580 (1996) (“[a] vested right entitled to protection . . .‘ “must be something more than a mere expectation based upon an anticipated continuance of the existing law” ’ ” (quoting Caritas Servs., Inc. v. Dep’t of Soc. & Health Servs., 123 Wn.2d 391, 414, 869 P.2d 28 (1994) (quoting In re Marriage of MacDonald, 104 Wn.2d 745, 750, 709 P.2d 1196 (1985)))). On this point the majority also concedes, again without recognizing the practical significance of its concession, that courts must “apply the definition of criminal history in effect at the time [an] offense was committed to calculate the sentence for that offense.” Majority at 12. The definition provided by the 1997 amendment could not have been clearer with respect to juvenile crimes.
¶24 Second, retroactive application presupposes the existence of a vested right which the defendants’ never possessed. We conclusively established in State v. Varga, 151 Wn.2d 179, 183-84, 86 P.3d 139 (2004), that “ ‘[w]hen the legislature enacted the sentencing reform act, chapter 9.94A RCW, and each time the legislature has amended the act, the legislature intended that an offender’s criminal history and offender score be determined using the statutory provisions that were in effect on the day the current offense was committed.’ ” (emphasis added) (quoting Laws of 2002, ch. 107, § 1). As such, any claim of entitlement to exclude juvenile convictions from criminal history required not only the existence of prior convictions but also a vested *16legal right in their washed out status before the commission of a new offense. But these defendants had no right to expect that past juvenile offenses, which never washed out, might not someday count toward their criminal history.
¶25 Third, the amendment in question here serves only to enhance the penalty for crimes committed after its provisions became effective, and as such may be viewed as entirely prospective in nature. See, e.g., State v. Blank, 131 Wn.2d 230, 248, 930 P.2d 1213 (1997) (“ ‘A statute operates prospectively when the precipitating event for [its] application . . . occurs after the effective date of the statute (alteration in original) (quoting Aetna Life Ins. Co. v. Wash. Life & Disability Ins. Guar. Ass’n, 83 Wn.2d 523, 535, 520 P.2d 162 (1974))); Landgraf v. USI Film Prods., 511 U.S. 244, 269,114 S. Ct. 1483, 128 L. Ed. 2d 229 (1994) (“A statute does not operate ‘retrospectively’ merely because it... upsets expectations based in prior law.”) (citing Republic Nat’l Bank of Miami v. United States, 506 U.S. 80, 100, 113 S. Ct. 554, 121 L. Ed. 2d 474 (1992) (Thomas, J., concurring in part, concurring in judgment)).
¶26 Finally, and of critical importance in distinguishing the instant case from both Cruz and Smith, the law in effect when these defendants committed their most recent crimes unambiguously provided for the inclusion of juvenile offenses in their criminal history. In fact, the legislative intent to include prior juvenile convictions in a defendant’s criminal history could not have been clearer when the defendants’ present crimes were committed. The 1997 amendment at issue expressly defined criminal history as:
[T]he list of a defendant’s prior convictions and juvenile adjudications, whether in this state, in federal court, or elsewhere. The history shall include, where known for each conviction (a) whether the defendant has been placed on probation and the length and terms thereof; and (b) whether the defendant has been incarcerated and the length of the incarceration.
Laws of 1997, ch. 338, § 2(12) (emphasis added). In contrast, the legislative intent to revive previously washed out convictions, such as those at issue in Cruz and Smith, was not *17made sufficiently clear until well after the crimes at issue in those cases were committed.8 As such, the fundamental concerns underlying our decisions in Cruz and Smith are simply not present here. In sum, the disputed elements of defendants’ criminal history relate to offenses which, unlike the factually distinguishable category of “washed out” offenses considered in Cruz and Smith, were explicitly and clearly addressed by the legislature in 1997. Consequently, the trial court correctly applied the version of the SRA in effect when these defendants committed their most recent crimes.
¶27 While recognizing that the defendants’ past convictions never washed out, the majority nevertheless reaches a conclusion at odds with Varga by confusing the defendants’ “criminal history” with its own hypothetical considerations of what their offender scores might have been under prior versions of the SRA. To this end, Varga plainly established that “ ‘[t]he determination of a defendant’s criminal history is distinct from the determination of an offender score. A prior conviction that was not included in an offender score calculated pursuant to a former version of the sentencing reform act remains part of the defendant’s criminal history.’ ” Varga, 151 Wn.2d at 184 (emphasis omitted) (quoting Laws of 2002, ch. 107, § 2(13)). Moreover, “ ‘[t]he legislature . . . never intended to create in an offender a vested right with respect to whether a prior conviction is excluded when calculating an offender score or with respect to how a prior conviction is counted in the offender score for a current offense.’ ” Id. (quoting Laws of 2002, ch. 107, § 1).
¶28 Unfortunately, in following Cruz, Smith failed to recognize or discuss a crucial distinction between the sentence of one of the defendants in Smith, Mr. Lowe, and the *18sentences at issue in Cruz. Like the defendants here, defendant Lowe challenged inclusion of juvenile convictions. And, like these defendants, defendant Lowe derived no vested right in excluding prior convictions that never “washed out” such as those at issue in Cruz. Rather than build on an oversight in Smith, this court should recognize that juvenile convictions are addressed by express language in the 1997 amendment and require a different analysis than “washed out” crimes. There has never been any question that the legislature intended the 1997 version of RCW 9.94A.030, and its definition of “criminal history,” apply in sentencing a defendant for offenses that were committed when the 1997 statute was in effect and which had not “washed out” under prior law. Our recognition of legislative intent dating back to the enactment of the SRA in 1984 eliminates any need to question when and how the 1997 version of RCW 9.94A.030 should have been applied by the trial court. Overturning these defendants’ sentences represents not only an unjustifiable encroachment on the authority of the legislative branch but also blatantly disregards our own recent precedent. The law in effect when the defendants’ juvenile offenses were committed, absent a legitimate claim of right to a washed out conviction, is entirely irrelevant.
CONCLUSION
¶29 Our decisions in Cruz and Smith were based on an apparent absence of legislative intent to revive previously washed out convictions. Unlike the convictions at issue in those cases, the defendants’ juvenile convictions never washed out. Moreover, the definition of “criminal history” in effect when these defendants’ present crimes were committed unambiguously provided for the inclusion of juvenile convictions. Properly construed, this case is not about revival but instead is about merely applying the sentencing law as the legislature intended it to be applied prospectively. There is simply no “retroactive” effect of the kind that Cruz, and ostensibly Smith, were trying to avoid. These *19defendants’ past convictions were properly considered by the trial court in establishing their present criminal history.
Ireland, Bridge, and Fairhurst, JJ., concur with Madsen, J.

 As we noted in State v. Varga, 151 Wn.2d 179, 192, 86 P.3d 139 (2004) “[i]n both Cruz and Smith, we reached our decisions by construing the statutory terms of the SRA in effect at th[e] time.” In Cruz, we found insufficient legislative intent to revive previously washed out convictions, concluding that “Cruz’s Svashed out’ juvenile sex conviction no longer existed under the definition of criminal history... in effect at that time.... Relying on Cruz, we reached a similar conclusion in Smith, holding that the 1997 and 2000 SRA amendments [similarly] failed to evidence sufficient retroactive intent.” Varga, 151 Wn.2d at 192.